[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff and defendant entered into a written lease dated October 28, 1999. The lease required a security deposit of $900.00 which the plaintiff paid to the defendant. The lease was for one year.
Per agreement of the parties, the plaintiff paid rent for September, 2000 and moved out that month.
The defendant did not return the security deposit to the plaintiff claiming that the cost of clean-up and repairs to the rental unit exceeded the security deposit.
After reviewing all the facts found, the testimonial and documentary evidence
The plaintiff's dog did in fact damage several spindles on the deck railings. The bathroom. The court finds the appropriate credit to the defendant to be as follows:
  Repair of spindles    $150.00 Bathroom clean-up     +100.00 _________ $250.00
The court finds the defendant did not, within 30 days of the termination of the rental, notify the plaintiff of her position on the security deposit in violation of Conn. Gen. Stat. § 47a-21(d)(2). CT Page 13468-ep
The defendant introduced a letter dated October 6, 2000 which she claims was mailed to the plaintiff addressing the security deposit. The letter introduced was the signed original. The defendant claims she mailed an unsigned copy to the plaintiff. The plaintiff claims she never received this letter. The court finds this letter was never sent to the plaintiff.
Therefore, the court enters judgment in favor of the plaintiff as follows:
  Balance of security deposit                         $650.00 Double damages per C.G.S. § 47a-21 (d)(2)           x 2 __________ $1,300.00
Judgment in favor of the plaintiff for $1,300.00.
BRIAN T. FISCHER JUDGE OF THE SUPERIOR COURT